Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 1 of 48 Page ID #:7583



         John Shaeffer (SBN 138331)
    1       jshaeffer@foxrothschild.com
         Jeff Grant (SBN 218974)
    2       jgrant@foxrothschild.com
         Joshua Bornstein (SBN 311658)
    3       jbornstein@foxrothschild.com
         FOX ROTHSCHILD LLP
    4    10250 Constellation Blvd., Suite 900
         Los Angeles, CA 90067
    5    Telephone: 310-598-4150
         Facsimile: 310-556-9828
    6
         Attorneys for Defendants and Counterclaimant
    7    Animal Logic Entertainment US and Zareh Nalbandian
    8
         Counterclaimants, Animal Logic LLC, and
         Animal Logic Entertainment PTY Ltd
    9    and Defendant Zareh Nalbandian
   10
         Lowe & Associates, P.C.
   11    Steven T. Lowe, Esq. SBN 122208
         Vikram Amritraj, Esq. SBN 321584
   12    8383 Wilshire Blvd., Ste. 1038
         Beverly Hills, CA 90211
   13    Telephone: (310) 477-5811
         Facsimile: (310) 477-7672
   14    steven@lowelaw.com
         vikram@lowelaw.com
   15
         Attorneys for Plaintiff and Counterclaim-Defendant,
   16    Jason Lust and Third-Party Defendant SAJ Productions, LLC
   17
                             UNITED STATES DISTRICT COURT
   18
                            CENTRAL DISTRICT OF CALIFORNIA
   19
         JASON LUST, an individual,              Case No.: 17-CV-00308-JAK-AFM
   20
                    Plaintiff,                   Hon. Judge John A. Kronstadt
   21         v.
                                                 JOINT EXHIBIT LIST
   22    ANIMAL LOGIC ENTERTAINMENT
         US, d/b/a ANIMAL LOGIC
   23    ENTERTAINMENT, LLC, a California
         limited liability corporation; ZAREH
   24    NALBANDIAN, an individual; and
         DOES 1 through 20, inclusive,
   25
                    Defendants.
   26    And related Counterclaims and Third        Complaint Filed October 31, 2016
         Party Complaint
   27                                               FPC:      December 21, 2020
                                                    Time:     1:30 p.m.
   28

                                        JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 2 of 48 Page ID #:7584



                                                   Place:     Courtroom 10B
    1
                                                   Trial Date: January 12, 2021
    2                                              Time:       9:00 a.m.
                                                   Place:      Courtroom 10B
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                      JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 3 of 48 Page ID #:7585



     1          Pursuant to the Court’s Standing Order for Civil Cases, Rule 16 of the Rules
     2    of Civil Procedure, Local Rule 16-6, Plaintiff and Counter-Defendant and
     3    Defendants and Counterclaimants hereby submit their Joint Exhibit List.
     4
          Dated: November 30, 2020               LOWE & ASSOCIATES, P.C.
     5
     6                                            /s/ Vikram Amritraj
     7                                      By
                                                 Steven T. Lowe
     8                                           Vikram Amritraj
     9                                           Attorneys for Plaintiff/
                                                 Counterclaim-Defendant,
     10                                          Jason Lust and Third-Party Defendant
     11                                          SAJ Productions, LLC

     12
     13 Dated: November 30, 2020                    FOX ROTHSCHILD LLP
     14
     15                                             /s/ John J. Shaeffer

     16                                       By:
                                                    John J. Shaeffer
     17                                             Jeff H. Grant
                                                    Joshua Bornstein
     18                                             Attorneys for Defendant and
                                                    Counterclaimant, ANIMAL LOGIC
     19                                             ENTERTAINMENT, LLC,
                                                    Counterclaimants/Third-Party
     20                                             Complainants, ANIMAL LOGIC LLC, and
                                                    ANIMAL LOGIC ENTERTAINMENT
     21                                             PTY LTD., Defendant ZAREH
                                                    NALBANDIAN
     22
     23
     24
     25
     26
     27
     28
                                                 1
                                         JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 4 of 48 Page ID #:7586



     1
     2    No. of Description                    Stip. to Stip. to Date     Date
          Exhibit                               Authen. Admiss. Identified Admitted
     3    100     12/12/13 email thread
     4            between Rob Cornish and
                  Zareh Nalbandian
     5            (AL009096-AL009100)
     6    123     Email thread between Craig
     7            Emanuel, Nate Greenwald,
                  Zareh Nalbandian, Rob
     8            Cornish and Jason Lust
     9            dated 1/13/14 to 2/20/14
                  (AL010272 - AL010274)
     10
     11 125       Email from Jason Lust to
                  Felicity Staunton, Jonathan
     12           Hludzinski, Zareh
     13           Nalbandian and Rob
                  Cornish dated 3/12/14
     14           (AL079678)
     15 127       Email from Craig Emanuel
                  to Zareh Nalbandian and
     16
                  Rob Cornish dated 3/15/14
     17           (AL012385- AL012386)
     18 132       Email thread between Jason
     19           Lust, Craig Emanuel, Zareh
                  Nalbandian and Rob
     20           Cornish dated 4/4/14 to
     21           4/8/14
                  (AL010061- AL010064)
     22 133       Email from Rob Cornish to
     23           Jason Lust and cc’d to
                  Zareh Nalbandian and
     24           Felicity Staunton dated
     25           3/31/14 (AL012284)
     26
     27
     28

                                              2
                                      JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 5 of 48 Page ID #:7587



     1    No. of Description                   Stip. to Stip. to Date     Date
     2    Exhibit                              Authen. Admiss. Identified Admitted
          134     Email from Jason Lust to
     3            Zareh Nalbandian and Rob
     4            Cornish dated 4/9/14
                  (AL000133)
     5
          136     Emails between Rob
     6
                  Cornish and Zareh
     7            Nalbandian dated 4/9/14 to
                  4/11/14 (AL000099-
     8
                  AL000100)
     9    145     Emails between Rob
                  Cornish and Zareh
     10
                  Nalbandian dated 11/9/14-
     11           11/10/14
                  (AL000377-AL000379)
     12
          300     Emails between Hannah
     13           Minghella and Jason Lust
     14           dated 11/13/13 to 11/15/13
                  (LustSub26876-
     15           LustSub26877)
     16
          301     Emails between Hannah
     17           Minghella and Jason Lust
                  dated 2/7/14 (LustSub2307-
     18
                  LustSub2308)
     19
          302     Letter from Deborah
     20           Bruenell to Craig Emanuel
     21           dated 11/19/15
                  (LustSub0216-
     22           LustSub0218)
     23 304       Email from Deborah
                  Bruenell to Craig Emanuel
     24           dated 3/10/16
     25           (LustSub0562-
                  LustSub0600)
     26
     27
     28

                                             3
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 6 of 48 Page ID #:7588



     1    No. of Description                 Stip. to Stip. to Date     Date
     2    Exhibit                            Authen. Admiss. Identified Admitted
          305     Email from Deborah
     3            Bruenell to Craig Emanuel
     4            dated 11/19/15
                  (LustSub0218-
     5            LustSub0264)
     6    309     Letter from Craig Emanuel
                  to Michael Marshall dated
     7            5/9/16
     8            (LustSub0212)
          310     Email thread between Craig
     9            Emanuel, Mark Wyman,
     10           David Silverman, Michael
                  Marshall, Deborah Bruenell
     11           and Daniel Floyd dated
     12           6/15/16
                  (LustSub0210-
     13           LustSub0211)
     14   333     Email thread between Jason
     15           Lust, Rob Cornish and
                  Zareh Nalbandian dated
     16           4/4/14
     17           (AL10063-AL10065)
          500     Email from Craig Emanuel
     18           to Ron Cornish, Zareh
     19           Nalbandian, Nate
                  Greenwald and Kevin
     20           Garlitz dated 3/29/14
     21           (AL027998-AL02800)
          501     Letter from Alex Sangston
     22           to Zareh Nalbandian dated
     23           11/27/15
                  (LustSub2351-
     24           LustSub2354)
     25
          502     Letter from Alex Sangston
     26           to Zareh Nalbandian dated
     27           11/27/15
                  (AL099766-AL099769)
     28

                                             4
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 7 of 48 Page ID #:7589



     1    No. of Description                   Stip. to Stip. to Date     Date
     2    Exhibit                              Authen. Admiss. Identified Admitted
          503     Email from Catherine
     3            McDonnell to Alex
     4            Sangston, Zareh
                  Nalbandian and Felicity
     5            Staunton dated 10/14/15
     6            (AL099777-AL099778)
          504     Email thread between
     7            Melanie Goss to Alex
     8            Sangston, Felicity Staunton,
                  and Catherine McDonnell
     9            dated 10/14/15
     10           (AL099775-AL099776)
          505     Email from Alex Sangston
     11           to Zareh Nalbandian and
     12           Catherine McDonnell dated
                  11/27/15
     13           (AL099761)
     14   506     Email from Catherine
                  McDonnell to Felicity
     15           Staunton and Zareh
     16           Nalbandian dated 10/18/16
                  (AL046281- AL046284)
     17
          507     Email from Catherine
     18           McDonnell to Zareh
                  Nalbandian, Michael
     19
                  Morgenthal, Tatts Bishop,
     20           Felicity Staunton and Matt
                  Leonetti dated 10/26/16
     21
                  (AL046276-AL046280)
     22   508     Peter Rabbit Development
                  Narrative for Screen
     23
                  Australia Producer Offset
     24           Application
     25           (AL099771-AL099774

     26
     27
     28

                                             5
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 8 of 48 Page ID #:7590



     1    No. of Description                    Stip. to Stip. to Date     Date
     2    Exhibit                               Authen. Admiss. Identified Admitted
          509     Peter Rabbit-Producer
     3            Offset Parameters for
     4            Significant Australian
                  Content
     5            (AL099807)
     6    510     Email from Lisa Santo-
                  Buchler to Zareh
     7            Nalbandian dated 8/1/16
     8            (AL079967- AL079970)
     9    511     Email thread between Zareh
                  Nalbandian, Felicity
     10
                  Staunton and Catherine
     11           McDonnell dated 6/16/16-
                  6/17/16
     12
                  (AL001317- AL001318)
     13
          512     Email thread between Jason
     14
                  Lust, Craig Emanuel, Zareh
     15           Nalbandian and Rob
     16           Cornish dated 1/13/14 to
                  2/21/14
     17           (AL010266- AL010267)
     18 513       Email thread between Zareh
                  Nalbandian and Rob
     19           Cornish dated 2/24/14 to
     20           2/25/15
                  (AL010205-AL010207)
     21
          514     Email thread between Zareh
     22
                  Nalbandian, Jason Lust,
     23           Felicity Staunton, Jonathan
                  Hludzinski, Ron Cornish
     24
                  and Craig Emanuel dated
     25           3/10/14 to 3/12/14
                  (AL042071- AL042073)
     26
     27
     28

                                             6
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 9 of 48 Page ID #:7591



     1    No. of Description                    Stip. to Stip. to Date     Date
     2    Exhibit                               Authen. Admiss. Identified Admitted
          515     Emails between Craig
     3            Emanuel and Deborah
     4            Bruenell dated 3/11/14 to
                  3/12/14
     5            (LustSub550)
     6    516     E-mail thread between Rob
                  Cornish and Zareh
     7
     8
     9
     10 517       Nalbandian, dated 3/13/14
                  (AL010133 - AL010134)
     11
     12
     13
     14
          518     E-mail thread between
     15           Jason Lust, Rob Cornish
     16           and Zareh Nalbandian,
                  dated 3/13/14 (AL010128 -
     17           AL010130)
     18
          519     Email from Craig Emanuel
     19           to Deborah Bruenell dated
     20           3/24/14
                  (LustSub0397)
     21
     22
     23 520       Email thread between craig
     24           Emanuel, Rob Cornish,
                  Zareh Nalbandian and Nate
     25           Greenwald with last date of
     26           3/27/14
                  (AL088527- AL088531)
     27 521       Email sent on behalf of
     28           Craig Emanuel to Rob

                                              7
                                      JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 10 of 48 Page ID
                                 #:7592


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
               Cornish and Zareh
  3            Nalbandian dated 4/1/14
  4            (AL000089- AL000098)
       522     Email from Craig Emanuel
  5            to Rob Cornish and Zareh
  6            Nalbandian dated 3/28/14
               (AL088408)
  7
       523      Calendar entry for 4/24/14
  8
                meeting
  9             (AL027331)
       524      E-mail thread from Rob
  10
                Cornish to Zareh
  11            Nalbandian with last date of
                3/13/2014
  12
                (AL010133 - AL010134)
  13 525        Email and attachment from
  14            Jason Lust to Zareh
                Nalbandian dated 7/31/14
  15            (JL000509- JL000513)
  16 526        Email thread between Jason
                Lust and Zareh Nalbandian
  17            dated 8/18/14
  18            (JL000359-JL000360)
       527      Email thread between Jason
  19            Lust and Zareh Nalbandian
  20            with last date of 10/11/14
                (JL000357-JL000358)
  21 528        Email thread between Rob
  22            Cornish and Zareh
                Nalbandian with last date of
  23            11/3/14
  24            (AL011476- AL011477)
       529      Projects currently in
  25            development draft
  26            (AL011469)
  27 530        Email from Zareh
                Nalbandian to Rob Cornish
  28            dated 11/9/14
                                            8
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 11 of 48 Page ID
                                 #:7593


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
               (AL000378-AL000379)
  3
  4    531      Email from Zareh
  5             Nalbandian to Lisa Santo-
                Buchler and Felicity
  6             Staunton dated 11/11/14
  7             (AL086547- AL086548)
       532      Email from Zareh
  8             Nalbandian to Felicity
  9             Staunton dated 11/12/14
                (AL028135)
  10 533        Email thread between Zareh
  11            Nalbandian and Rob
                Cornish and attachment
  12            dated 11/12/14
  13            (AL000382-AL000385)
       534      Email from Rob Cornish to
  14            Zareh Nalbandian dated
  15            11/13/14
                (AL011439 - AL011440)
  16 535        Email from Zareh
  17            Nalbandian to Rob Cornish
                with attachment dated
  18            11/17/14
  19            (AL011436- AL011438)
       536      Email from Craig Emanuel
  20            to Mark Wyman dated
  21            6/13/16
                (LustSub2077-
  22            LustSub2078)
  23
  24
       537      Email thread between Craig
  25            Emanuel, Mark Wyman and
                David Silverman dated
  26
                6/15/16
  27            (LustSub-0210 - LustSub-
                0211)
  28

                                           9
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 12 of 48 Page ID
                                 #:7594


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       538     Email thread between Craig
  3            Emanuel and Phillip Rose
  4            with last date of 11/24/14
               (AL011433- AL011435)
  5
       539      Letter from Craig Emanuel
  6
                to Phillip Rosen dated
  7             2/20/15
                (AL001216- AL001218)
  8
  9
       540      Email thread between
  10            Jonathan Hludzinski, Rob
  11            Cornish, Zareh Nalbandian
                and Jason Lust with
  12            Possessions deal attached,
  13            dated 1/13/14
                (AL043019)
  14 541        Possessions deal memo
  15            dated 1/12/14 (AL042510-
                AL042512)
  16
  17
  18 542        Attachment Agreement –
  19            Astro Boy
                (AL058056- AL058060)
  20
  21
  22 543        Forwarded email message
  23            from Zareh Nalbandian to
                Felicity Staunton and
  24            Catherine McDonnell
  25            (AL001292- AL001295)

  26
  27
  28

                                           10
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 13 of 48 Page ID
                                 #:7595


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
       544     Email from Tetsu Fujmura
  3            to Zareh Nalbandian dated
  4            12/16/14
               (AL058391)
  5
       545      Email between Craig
  6
                Emanuel and Deborah
  7             Bruenell, dated 9/10/15
                (AL075769-AL075770)
  8
  9    546      Email from Zareh
                Nalbandian to Catherine
  10            McDonnell and others
  11            dated 1/13/16
                (AL001352- AL001353)
  12 547        Letter from Brian Freedman
  13            to Sunny Brenner dated
                2/4/15
  14            (JL002370-JL002371)
  15
  16 548        Email thread between Craig
  17            Emanuel, Deborah Bruenell
                and Zareh Nalbandian with
  18            last date of 4/10/16
  19            (LL-AL0000836)

  20 549        Email thread between
                Jonathan Hludzinski, Lisa
  21
                Santo-Buchler, Zareh
  22            Nalbandian and Felicity
                Staunton with a last date of
  23
                2/14/16
  24            (AL058712- AL058714)
  25
  26
  27
  28

                                             11
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 14 of 48 Page ID
                                 #:7596


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       550     Email thread between Zareh
  3            Nalbandian, Nate
  4            Greenwald, Jason Lust and
               Rob Cornish with a last
  5            date of 12/18/13
  6            (CAA00001194-
               CAA00001197)
  7
  8    551      Email from Zareh
                Nalbandian to Rob Cornish
  9
                dated 12/12/13
  10            (AL009096- AL009100)
  11
  12 552        Email thread between Jason
                Lust and Hannah Minghella
  13            with last date 1/24/14
  14            (LustSub2301)
       553      Email from Hannah
  15            Minghella to Jennie Paine
  16            and Adam Milano dated
                1/25/14
  17            (LustSub2302)
  18 554        Email thread with Jason
                Lust, Adam Milano and
  19
                Hannah Minghella with last
  20            date 1/24/14
                (JL000224-JL000226)
  21
       555      ALE Five-Year Business
  22            Plan
                (JL000010- JL000011)
  23
  24
  25
  26
  27
  28

                                           12
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 15 of 48 Page ID
                                 #:7597


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       556     Email from Jason Lust to
  3            Zareh Nalbandian, Jonathan
  4            Hludzinski and Felicity
               Staunton dated 4/9/14
  5            (AL027607)
  6
  7    557      Email from Jason Lust to
  8             Jon Levin dated 5/5/14
                (AL027016)
  9
  10
  11 558        Email from Jason Lust to
  12            Jon Levin, Zareh
                Nalbandian, Jonathan
  13            Hludzinski, and Felicity
  14            Staunton dated 5/29/14
                (AL063407)
  15 559        Email thread between Jason
  16            Lust, Zareh Nalbandian,
                Jonathan Hludzinski, and
  17            Felicity Staunton dated
  18            5/30/14
                (AL026131)
  19 560        Email thread between Jason
  20            Lust, Zareh Nalbandian,
                Jonathan Hludzinski, and
  21            Felicity Staunton dated
  22            8/22/14
                (AL024501)
  23 561        Calendar entry for 4/25/14
  24            meeting
                (AL027357)
  25
  26
  27
  28

                                           13
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 16 of 48 Page ID
                                 #:7598


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       562     Email from Jonathan
  3            Hludzinski to Margaret
  4            French Isaac, Json Lust,
               Zareh Nalbandian and
  5            Felicity Staunton dated
  6            3/24/13
               (JL001269-JL001270
  7    563     Letter from Jason Lust to
  8            Ruben Fleischer
               (AL044154)
  9
  10
       564      Email from Jody Hotchkiss
  11            to Jason Lust dated 7/31/13
                (JL001410-JL001411)
  12
  13
  14 565        Treehorn Art Book
  15            (JL001209-JL001236)
  16
       566      Email from Jason Lust to
  17
                Margaret French Isaac,
  18            Jonathan Hludzinski and
                Felicity Staunton dated
  19
                6/16/14
  20            (AL088273)
       567      Email from Margaret
  21
                French Isaac to Jody
  22            Hotchkiss, Brandon Zamel
                and Jason Lust dated
  23
                6/18/14 (AL044165)
  24
       568      Email thread between Zareh
  25            Nalbandian, Bob Norton
  26            and Jonathan Hludzinski
                dated 7/6/17
  27            (AL086286)
  28

                                            14
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 17 of 48 Page ID
                                 #:7599


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
       569     PETER RABBIT – Official
  3            trailer, dated 9/21/17,
  4            https://www.youtube.com/
               watch?v=7Pa_Weidt08
  5
  6
       570      PETER RABBIT 2: THE
  7             RUNAWAY – Official
  8             trailer, dated 1/15/2020,
                https://www.youtube.com/
  9             watch?v=euGHcnyUo84
  10 571        Peter Rabbit: Zareh
                Nalbandian interview at
  11            premiere in London, dated
  12            3/11/18,
                https://www.youtube.com/
  13            watch?v=YD_EJJgQ79M
  14 572        Peter Rabbit UK Premiere -
                Itw Zareh Nalbandian
  15            (Official video), dated
  16            3/13/18,
                https://www.youtube.com/
  17            watch?v=U--6ZUnNYRo
  18 573        Peter Rabbit Australian
                Premiere Interviews, dated
  19            3/31/18,
  20            https://www.youtube.com/
                watch?time_continue=2&v
  21            = QkOd4lmz6Xs
  22            &feature=emb_logo
       574      Email thread between Jason
  23            Lust, Zareh Nalbandian and
  24            Felicity Staunton dated
                3/22/13
  25            (JL000685-JL000687)
  26 575        Email thread between Rob
                Lieber, Zareh Nalbandian
  27
                and Jason Lust last dated
  28            5/9/13

                                           15
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 18 of 48 Page ID
                                 #:7600


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
               (JL001431-JL1434)
  3
  4
  5    576      Email from Jason Lust to
                Zareh Nalbandian dated
  6             1/18/13
  7             (JL001130-JL001131)
  8
  9
  10
       577      Jason Lust Entitlement
  11            Accounting dated 3/5/19
  12
       578      12/16/2015 Email from
  13
                Gross to McDonnell re
  14            “ALE | Biz Affairs Agenda
  15            17.12.15”
                (AL001286)
  16 579        September 2014 emails
  17            between Nalbandian and
                Cornish Re: “Claus” and
  18            “Nemesis” COE – Jason
  19            Lust

  20            (AL003812–3815)
  21 580        03/12/2013 Email from
                Cornish to Nalbandian Re:
  22            “Updated JL deal memo”
  23            (AL011703)
       581      Attachment 1 to 03/12/2013
  24            Email from Cornish to
  25            Nalbandian Re: “Updated
                JL deal memo” – JL Deal
  26            Letter Draft v5 (RC) 12 03
  27            2013.doc
                (AL011704-11709)
  28

                                           16
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 19 of 48 Page ID
                                 #:7601


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       582     Attachment 2 to 03/12/2013
  3            Email from Cornish to
  4            Nalbandian Re: “Updated
               JL deal memo” – JL Deal
  5            Letter (execution) 12 03
  6            2013.pdf
               (AL011710-11715)
  7    583     03/14/2013 Email from
  8            Cornish to Nalbandian Re:
               Jason Lust Signed Proposal
  9            (AL011721-11723)
  10   584     05/08/2014 - 05/09/2014
               Emails between Lust and
  11           Fujimura Re: Update on
  12           Sonic and Astroboy
               (AL026740)
  13   585     04/22/2014 – 04/23/2014
  14           Emails between Emanuel,
               Cornish, Nalbandian and
  15           Lust Re: Monkeys
  16           (AL027321)
       586     04/07/2014 – 04/9/2014
  17
               Emails between Lust and
  18           Hildebrand Re: OBE COEs
               (AL027587)
  19
       587     09/05/2014 Emails between
  20           Cornish and Hludzinski re:
               Clause C of E
  21
               (AL061260-61261)
  22   588     08/23/2016 Emails from
  23           Schmidt to ALE Team
               Mailing List
  24           (ale_team@al.com.au) Re:
  25           The Incredible Shrinking
               Treehorns Mitchell Update
  26           (AL086272)
  27
  28

                                          17
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 20 of 48 Page ID
                                 #:7602


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       589     01/13/2017 Email from
  3            Nalbandian to Hludzinski
  4            re: FW Treehorn book
               option
  5            (AL086285)
  6    590     09/26/2014 Email from
               Lust to Nalbandian re
  7            MFI/Infinitum Nihil;
  8            discussion with Margaret
               on projects.
  9            (AL086537)
  10   591     04/09/2014 – 04/10/2014
               Emails between Cornish
  11           and Caldwell re: Treehorn
  12           Agreement.
               (AL087297-87298)
  13   592     Attachment to 04/09/2014 –
  14           04/10/2014 Emails between
               Cornish and Caldwell re:
  15           Treehorn Agreement –
  16           Treehorn shopping agmt
               amendment1 (fully
  17
               executed).pdf
  18           (AL087299-87301)
       593     05/31/2014-06/02/2014
  19
               Emails between Hlduzinski
  20           and Nalbandian Re:
               Treehorn Art Notes
  21
               (AL087316-87319)
  22   594     06/19/2014 Treehorn Art
               Copy, Character and Story
  23
               Points
  24           (AL087331-87333)
  25           [CONFIDENTIAL]
       595     11/18/2014 Email from
  26           Nalbandian to Staunton Re:
  27           Treehorn shopping agmt
               (AL087412-87414)
  28

                                          18
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 21 of 48 Page ID
                                 #:7603


  1    No. of Description                  Stip. to Stip. to Date     Date
  2    Exhibit                             Authen. Admiss. Identified Admitted
       596     04/18/2017 Emails between
  3            Hludzinski and McDonnell
  4            re: Treehorn | Agreements
               (AL087473-87474)
  5    597     09/10/2014 Email from
  6            Lieber to Staunton re:
               Treehorn | Catch-up w/
  7            Jason & Jonathan
  8            (AL087485)
       598     08/27/2014 Email from
  9            Lieber to Lust re: Peter
  10           Rabbit! [draft script]
               (AL095643)
  11   599     09/03/2014 Email from
  12           Hudzinski to Hildebrand
               Re: ALE | Peter Rabbit |
  13           Notes – Aug. 27, 2014
  14           Draft
               (AL095644-95646)
  15           [CONFIDENTIAL]
  16   600     09/10/2014 Email from
               Lieber to Hildebrand/Lust
  17
               Re: PR Producer Pass
  18           (AL095768)
               [CONFIDENTIAL]
  19
       601     06/29/2016 – 06/30/2016
  20           Emails between Sudar and
               Canalita re: Animal Logic –
  21
               “Nemesis” and “Claus.
  22           (LL-AL0000808)
               [CONFIDENTIAL]
  23
       602     Email from Sudar to
  24           Canalita re: Animal Logic –
  25           “Nemesis” and “Claus”
               (LL-AL0000809)
  26           [CONFIDENTIAL]
  27
  28

                                          19
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 22 of 48 Page ID
                                 #:7604


  1    No. of Description                   Stip. to Stip. to Date     Date
  2    Exhibit                              Authen. Admiss. Identified Admitted
       603     07/03/2014 – Email from
  3            Jones to Bruenell re: “Peter
  4            Rabbit” and Attachment 1 –
               “[Untitled].pdf” – PR
  5            Producer Agreement notes
  6            (LustSub-1789-1802)
               [CONFIDENTIAL]
  7    604     03/11/2016 – Email from
  8            Bruenell to Emanuel Re:
               Peter Rabbit – Animal
  9            Logic (Producer Agmt) and
  10           attachment 1: “Animal
               Logic producer Agmt. V6
  11           sent vs v7 sent.redline.pdf”
  12           (LustSub-1927-1950)
               [CONFIDENTIAL]
  13   605     09/22/2014 – 09/23/2014 E-
  14           mails from Hildebrand to
               Sony, Olivebridge, Animal
  15           Logic – Peter Rabbit 1st
  16           Draft Screenplay
               (LustSub-2325-2336)
  17           [CONFIDENTIAL]
  18   606     12/23/2014 Peter Rabbit 1
               Producer Agreement
  19
               Redlined 5th Version
  20           (LustSub-0927-0946)
       607     01/08/2016 Peter Rabbit
  21
               Producer Agreement Final
  22           6th Version Clean
               (LustSubt-0635-0702)
  23
               [CONFIDENTIAL]
  24   608     09/26/2019 Email from
  25           Lust to Catantalo re:
               CONFIDENTIAL
  26           COMMUNICATIONS
  27           ANIMAL LOGIC
               ENTERTAINMENT/LUST
  28           MATTER

                                          20
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 23 of 48 Page ID
                                 #:7605


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       609     09/26/2019 Email from
  3            Lust to Catantalo re:
  4            CONFIDENTIAL
               COMMUNICATIONS
  5            ANIMAL LOGIC
  6            ENTERTAINMENT/LUST
               MATTER- Attachment 1 –
  7            Shrinking of Treehorns
  8            Producer Synopsis
               (JL001578-1579)
  9    610     04/15/2016 ALE
  10           Development update on
               projects relevant to Jason
  11           Lust
  12   611     09/08/2016-09/28/2016
               Emails between Emanuel
  13           and Rosen re: Animal
  14           Logic/PETER RABBIT
               [credits and tax credits]
  15   612     10/10/2016 Email from
  16           Cornish to Lust re: Peter
               Rabbit producer fee
  17
               entitlements.
  18   613     02/16/2017 Email from
               Cornish to Lust re: Peter
  19
               Rabbit producer fee
  20           entitlements – updated
               Advances balance
  21
       614     04/04/2017 Email from
  22           Cornish to Lust re: Peter
               Rabbit producer fee
  23
               entitlements – updated
  24           Advances balance
  25   615     04/13/2017 “Tom Thumb”
               Distributor’s Acceptance
  26           Agreement.
  27
  28

                                          21
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 24 of 48 Page ID
                                 #:7606


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
       616     04/13/2017 “Tom Thumb”
  3            EP Agreement
  4
  5    617      11/14/2017 Email from
                Edmonson to
  6             Chang/Shaeffer re:
  7             Correspondence re Imagine.
       618      11/14/2017 Email from
  8             Edmonson to
  9             Chang/Shaeffer re:
                Correspondence re Imagine
  10            Attachment – “Imagine
  11            Letter” / “Notice re
                Intellectual property Rights
  12            to The Shrinking of
  13            Treehorn”
       619      11/14/2017 Email from
  14            Edmonson to
  15            Chang/Shaeffer re:
                Correspondence to Fox.
  16
       620      11/14/2017 Email from
  17            Edmonson to
                Chang/Shaeffer re:
  18
                Correspondence to Fox –
  19            Attachment – “Fox Letter” /
                “Notice re Intellectual
  20
                property Rights and
  21            Historic Creative
                Contributions to
  22
                Fortunately, The Milk and
  23            Jason Lust’s Historic
                Creative Contributions
  24
                Regarding Bone”
  25 621        Hollywood Reporter: How
  26            Peter Rabbit Won Over the
                UK Box Office (Beating
  27            Spielberg on the Way) –
  28            dated 04/06/2018;

                                            22
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 25 of 48 Page ID
                                 #:7607


  1    No. of Description                  Stip. to Stip. to Date     Date
  2    Exhibit                             Authen. Admiss. Identified Admitted
               https://www.hollywoodrepo
  3            rter.com/news/how-peter-
  4            rabbit-won-uk-box-office-
               beating-spielberg-way-
  5            1100303
  6    622     IF Magazine: More green
               ahead for Peter Rabbit as
  7            Sony greenlights a sequel –
  8            dated 05/07/2018;
               https://www.if.com.au/more
  9            -green-ahead-for-peter-
  10           rabbit-as-sony-greenlights-
               a-sequel/
  11   623     Deadline Hollywood:
  12           Imagine, Animal Logic
               Partner At Warner Bros on
  13           AnimatedHybrid Family
  14           Films – dated 05/22/2018;
               https://deadline.com/2018/0
  15           5/warner-bros-imagine-
  16           entertainment-animal-logic-
               animated-hybrid-family-
  17           films-five-year-deal-
  18           1202395795/
       624     03/04/2019 Email from
  19
               Cornish to Lust re: Peter
  20           Rabbit entitlements
               accounting – updated
  21
               Advances balances
  22   625     03/04/2019 Email from
               Cornish to Lust re: Peter
  23
               Rabbit entitlements
  24           accounting – updated
               Advances balances –
  25
               Attachment 1: “JL advances
  26           recoupment schedule
               (2019.03.05)”
  27
  28

                                          23
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 26 of 48 Page ID
                                 #:7608


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       626     Variety: Ron Howard to
  3            Direct His First Animated
  4            Film (EXCLUSIVE) –
               dated 06/20/2019;
  5            https://variety.com/2019/fil
  6            m/news/ron-howard-first-
               animated-film-imagine-
  7            animal-logic-slate-
  8            1203248486/
       627     09/18/2019 Email from
  9            Shaeffer to Johnson/Rosen
  10           re: Lust adv. Animal Logic
               [responses to Rosen
  11           questions and request for
  12           updates]
               [CONFIDENTIAL AND
  13           REDACTED]
  14   628     09/18/2019 Email from
               Shaeffer to Rosen re: Lust
  15           adv. Animal Logic
  16           [responses to Rosen
               questions and request for
  17           updates] – Attachment 1:
  18           “Project Schedule of Jason
               Lust eligible projects-C1”
  19
       629     02/19/2020 Columbia/Lust
  20           Settlement Agreement Re
               Peter Rabbit 2
  21
       630      05/31/2020 Email from
  22
                Cornish to Lust re: Peter
  23            Rabbit participation
                statements – March 31,
  24
                2020.
  25 631        11/11/2020 Email from
  26            Cornish to Lust re: Peter
                Rabbit participation
  27            statements – September 30,
  28            2020.

                                            24
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 27 of 48 Page ID
                                 #:7609


  1    No. of Description                   Stip. to Stip. to Date     Date
  2    Exhibit                              Authen. Admiss. Identified Admitted
       632     Comingsoon.net: Sony
  3            Pushes Peter Rabbit 2 The
  4            Runaway to Easter 2021 –
               dated 11/19/2020;
  5            https://www.comingsoon.ne
  6            t/movies/news/1155591-
               sony-pushes-peter-rabbit-2-
  7            the-runaway-to-easter-2021
  8    633     Cinemark Movie News:
               The World of Peter Rabbit
  9            – dated 11/20/2020;
  10           https://www.cinemark.com/
               movie-news/peter-rabbit-
  11           wonderful-world-animated-
  12           beatrix-potter
       634     Variety: Ron Howards Thai
  13           Caves Rescue Film
  14           Thirteen Lives Set For
               Australia – dated
  15           11/27/2020;
  16           https://variety.com/2020/fil
               m/news/ron-howard-thai-
  17           cave-rescue-film-australia-
  18           scott-morrison-
               1234841016/
  19
       635     Screen Australia, The
  20           Screen Guide: Peter Rabbit
               2 (2020);
  21
               https://www.screenaustralia
  22           .gov.au/the-screen-
               guide/t/peter-rabbit-2-
  23
               2020/37111 (last accessed
  24           11/28/2020)
       636     04/14/2016 – 04/20/2016
  25
               Emails between Rosen and
  26           Emanuel Re: Animal
               Logic/Jason Lust – Peter
  27
               Rabbit
  28

                                          25
                                  JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 28 of 48 Page ID
                                 #:7610


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       637     05/04/2016 Email from
  3            Emanuel to Rosen Re:
  4            Animal Logic – Jason Lust

  5    638      11/22/2019 Letter from
                Johnson to Marshall
  6             (Sony/Columbia) re:
  7             Demand for Arbitration
       639      12/18/2019 Letter from
  8             Johnson to Jassy re: Jason
  9             Lust and Columbia Pictures
                Industries, Inc.
  10 640        01/10/2020 Letter from
  11            Jassy to Johnson re: Jason
                Lust and Columbia Pictures
  12            Industries, Inc.
  13 641        06/30/2015 E-mails re:
                “Signed agreement” SAJ
  14
                Development and
  15            Production Letter
                Agreement
  16
                [CONFIDENTIAL AND
  17            REDACTED]
       642      06/30/2015 SAJ
  18
                Development and
  19            Production Letter
                Agreement
  20
                [CONFIDENTIAL AND
  21            REDACTED]
  22 643        06/21/2019 E:mails re: Lust
                Development and
  23            Production MOU
  24            [CONFIDENTIAL AND
                REDACTED]
  25 644        06/21/2019 Lust
  26            Development and
                Production MOU
  27            [CONFIDENTIAL AND
  28            REDACTED]

                                            26
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 29 of 48 Page ID
                                 #:7611


  1    No. of Description                  Stip. to Stip. to Date     Date
  2    Exhibit                             Authen. Admiss. Identified Admitted
       645     10/16/2020 E-mails re: Lust
  3            Development and
  4            Production Term Sheet
               [CONFIDENTIAL AND
  5            REDACTED]
  6    646     10/12/2020 – 11/21/2020 E-
               mails Re: Lust
  7            Development and
  8            Production Deal Terms
               [CONFIDENTIAL AND
  9            REDACTED]
  10   1000    2/28/2013 Short-Form
               Agreement between Animal
  11           Logic and Jason Lust with a
  12           signature date of 3/19/2013
               (AL000403 - AL000408)
  13   1001    12/19/2013 Email from
  14           Jason Lust to Rob Cornish
               Re Advance Retainer
  15           Agreement (AL011588 -
  16           AL011592)
       1002    1/21/2014 Certificate of
  17
               Ownership of Results and
  18           Proceeds (LL-AL0000523 -
               LL-AL0000528)
  19
  20 1002       1/21/2014 Certificate of
                Ownership of Results and
  21            Proceeds (LL-AL0000523 -
  22            LL-AL0000528)

  23 1003       9/26/2017 Jason Lust
                Filmography
  24
  25
  26
  27
  28

                                           27
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 30 of 48 Page ID
                                 #:7612


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
       1007    9/20/2012 Email from
  3            Jason Lust to Zareh
  4            Nalbandian Re Hello
               (AL045473)
  5
  6
       1010     Producer’s Agreement,
  7             executed June 23, 2016
  8             (LustSub2149-
                LustSub2216)
  9
  10
  11
  12 1011       2/13/2014 Email from Nate
                Greenwald to Zareh
  13            Nalbandian, Jason Lust, etc.
  14            Re Peter Rabbit
                (AL010285- AL010356)
  15
  16
       1013     7/31/2014 Email from
  17            Jason Lust to Zareh
  18            Nalbandian Re Jason Lust
                Letter (AL000282 -
  19            AL000286)
  20 1016       2/26/2013 Email from Rob
                Cornish to Jason Lust and
  21
                Zareh Nalbandian Re
  22            Updated Proposal
                (AL000201-AL000206)
  23
       1017     2/28/2013 Email from Rob
  24            Cornish to Jason Lust Re
                Credit Language Henson
  25
                Agreement with
  26            Attachments (AL011752-
                AL011759)
  27
       1018     3/3/2013 Email from Rob
  28            Cornish to Jason Lust Re

                                            28
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 31 of 48 Page ID
                                 #:7613


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
               Jason Lust Signed Proposal
  3            (AL045672 - AL045674)
  4    1019     3/3/13 email from Rob
  5             Cornish to Zoe Diamond
                (AL011725-AL011731)
  6
       1020     4/8/2014 Email from Jason
  7             Lust to Zareh Nalbandian
  8             Re Peter Rabbit and Our
                Agreement
  9             (JL000279 - JL000280)
  10
       1021     4/4/2014 Email from Jason
  11            Lust to Rob Cornish Re
                Peter Rabbit - Animal
  12
                Logic (AL010063-
  13            AL010065)
  14
  15 1022       4/7/2014 Email from
  16            Jonathan Hludzinski to
                Jason Lust Re Peter Rabbit
  17            Docs (AL027689 -
  18            AL027747)
       1023     4/9/2014 Email from Rob
  19            Cornish to Zareh
  20            Nalbandian Re Peter Rabbit
                and Our Agreement
  21            (AL000134)
  22 1024       4/9/2014 Email from Jason
                Lust to Craig Emanuel Re
  23            Peter Rabbit C of E
  24            (LL-AL0000521)

  25
  26
  27
  28

                                           29
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 32 of 48 Page ID
                                 #:7614


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
       1025    2/14/2014 Email from
  3            Jason Lust to Robert Lieber
  4            Re Peter Rabbit
               (AL042137)
  5
  6
  7    1026     3/13/2014 Email from
  8             Zareh Nalbandian to Rob
                Cornish and Jason Lust Re
  9             "Peter Rabbit"- Animal
  10            Logic with Attachments:
                Col responses to comments
  11            on 1st draft cert.pdf; Peter
  12            Rabbit. Animal Logic.
                Producer Cert. vl sent vs v2
  13            sent.redline (AL010135 -
  14            AL010146)
       1028     1/18/2013 Email from
  15            Jason Lust to Zareh
  16            Nalbandian Re peter Rabbit
                FYI (AL046739-
  17            AL046741)
  18
       1029     6/29/2017 Email from
  19            Copyright Office to Jason
  20            Lust Re Confirmation of
                Receipt (JL001204 -
  21            JL001262)
  22 1030       1/0/1900 Producer Synopsis
                (JL001564 - JL001619)
  23
  24
  25
  26
  27
  28

                                            30
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 33 of 48 Page ID
                                 #:7615


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       1031    6/5/2013 Email from Jason
  3            Lust to Zareh Nalbandian
  4            Re Peter Rabbit Bios
               (AL046267- AL046268)
  5
  6
  7    1032     8/21/2013 Email from Jane
  8             Milledge to Felicity
                Staunton Re Rabbit story
  9             notes with Attachment
  10            (AL078835 - AL078860)
  11
  12 1033       3/4/2014 Email from Rob
                Cornish to Jason Lust Re
  13            "Peter Rabbit"- Animal
  14            Logic with Attachment:
                Producer's Agreement
  15            (AL010151 - AL010204)
  16
  17
       1034     3/27/2014 Email from
  18            Craig Emanuel to Deborah
  19            Bruenell Re “Peter Rabbit”
                -Animal Logic (LustSub-
  20            0797)
  21 1035       6/30/2014 mail from
                Felicity Staunton to Jason
  22            Lust Re “Peter Rabbit” with
  23            Attachments (AL041719 -
                AL041820)
  24 1036       Letter from Craig Emanuel
  25            to Deborah Bruenell dated
                July 3, 2014
  26            (LustSub1790-
  27            LustSub1802)

  28

                                           31
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 34 of 48 Page ID
                                 #:7616


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       1037    5/10/2016 Email from
  3            Craig Emanuel to Michael
  4            Marshall Re "Peter Rabbit"
               -Animal Logic- Issue With
  5            Jason Lust with Attachment
  6            (AL090447 - AL090451)
       1038    7/23/2014 Email from
  7            Jason Lust to Zareh
  8            Nalbandian Re JASON
               lUST/AlE LOAN
  9            REQUEST (AL045517)
  10
       1039     10/10/2016 Email from Rob
  11            Cornish to Jason Lust Re
  12            Peter Rabbit Producer Fee
                Entitlements (AL000397 -
  13            AL000398)
  14
       1041     7/9/2013 Email from Jason
  15            Lust to Zareh Nalbandian
  16            and Rob Cornish Re
                Cooties/Legal
  17            Representation/Retainer
  18            Agreement (AL009736-
                AL009739)
  19 1043       8/7/2013 Email from Jason
  20            Lust to Zareh Nalbandian
                and Rob Cornish Re FYI
  21            Phil Rosen (AL009735)
  22
  23 1045       2/4/2015 2/4/2015 Letter
                from Sunny Brenner to
  24
                Bryan J. Freedman and
  25            Phillip L. Rosen Re Jason
                Lust - Animal Logic
  26
                (AL045483 -AL045485)
  27
  28

                                            32
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 35 of 48 Page ID
                                 #:7617


  1  No. of Description                    Stip. to Stip. to Date     Date
  2 Exhibit                                Authen. Admiss. Identified Admitted
     1046   9/22/2014 Email from
  3         Jason Lust to Rob Cornish
  4         Re CLAUS and NEMESIS
            COE - Jason Lust
  5         (AL023743 -AL023745)
  6 1047    1/29/2015 1/29/2015 Letter
            from Sunny Brenner to
  7         Bryan J. Freedman and
  8         Phillip L. Rosen Re Jason
            Lust - Animal Logic
  9         (AL000260-AL000261)
  10 1049   3/5/2015 Letter from Craig
            Emanuel to Phillip Rosen
  11        Re Jason Lust (AL000354)
  12
  13 1051       7/3/2016 Producer's
  14            Agreement - Loanout
                (LustStub 1262-LustStub
  15            1329)
  16 1052       9/22/2016 Email from
                Phillip Rosen to Craig
  17            Emanuel Re Animal
  18            Logic/PETER RABBIT
                (AL075780-AL075784)
  19 1053       8/31/2015 Letter from
  20            Emanual to Rosen
                (AL001181)
  21
  22
  23 1054       9/29/2015 Email from
  24            Craig Emanuel to Phillip
                Rosen Re Animal Logic -
  25            Jason Lust (AL045266-
  26            AL045267)

  27
  28

                                           33
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 36 of 48 Page ID
                                 #:7618


  1    No. of Description                Stip. to Stip. to Date     Date
  2    Exhibit                           Authen. Admiss. Identified Admitted
       1055    4/20/2016 Email from
  3            Craig Emanuel to Phillip
  4            Rosen Re Animal
               Logic/Jason Lust - Peter
  5            Rabbit (AL045576-
  6            AL045577)
       1056    4/15/2016 Animal Logic
  7            Entertainment Development
  8            Update on Projects
               Relevant to Jason Lust
  9            (PR000001)
  10
       1058     4/29/2016 Email from
  11            Craig Emanuel to Phillip
  12            Rosen Re Animal
                Logic/Jason Lust
  13            (AL045582-AL045583)
  14
  15
  16 1059       Jere Hausfater Initial Expert
                Report
  17
  18
  19
  20
       1061     Screen Australia, Doing
  21
                Business with Australia,
  22            Producer Offset and Co-
                productions brochure
  23
  24
       1062     2/28/2014 Email string
  25            starting 2/28/2014 with
  26            attached responses to first
                draft agreement (AL012385
  27            - AL012433)
  28

                                             34
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 37 of 48 Page ID
                                 #:7619


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       1063    1/29/2018 Expert Report of
  3            Joshua Wattles (JH0629 -
  4            JH0674)

  5
  6
  7    1064     9/11/2014 Emails dealing
  8             with signature of "claus"
                and "nemesis" COE
  9             (JL000943 - JL0001041)
  10
  11 1065       Ross Johnson Initial Expert
  12            Report

  13
  14
  15
  16 1066       The New York Times
                article, dated 9/10/09
  17            (RJ0270-RJ0271)
  18
  19 1067       IndieWire Article dated
                9/13/09
  20
                (RJ0272-RJ0274)
  21
  22
  23 1068       Producers Guild article
                dated 11/19/09 (RJ0275-
  24            RJ0278)
  25 1069       IMDB – The Fighter
  26            producers
                (RJ0285)
  27
  28

                                             35
                                     JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 38 of 48 Page ID
                                 #:7620


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
       1070    1/4/2011 Deadline.com
  3            Article - PGA Rejected
  4            Ryan Kavanaugh's Appeal
               of his Omission from 'The
  5            Fighter' Producer Credits;
  6            Original Decision Stands
               (RJ0289 - RJ0290)
  7    1071    Thewrap.com article dated
  8            11/4/13
               (RJ0286-RF0288)
  9
  10
       1072     Buzz article dated April
  11            1995
                (RJ0291-RJ0296)
  12
       1074     PGA Code of Credits -
  13            theatrical Motion Pictures
  14
  15
  16
       1075     Ryan Kavanaugh – IMDB
  17            (RJ0277-RJ0279)
  18
       1076     The New York Times
  19
                Article dated 9/25/08
  20            (RJ0282)
  21
  22 1077       The New York Times
                Article dated 7/15/09
  23            (RJ0280-RJ0281)
  24
  25
  26
  27
  28

                                            36
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 39 of 48 Page ID
                                 #:7621


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       1078    Vanity Fair Article dated
  3            March 2010
  4            (RJ0283-RJ0284)

  5
  6
  7
  8    1079     1/0/1900 Animal Logic
                Background (JL000680 -
  9
                JL000681)
  10
       1080     1/0/1900 PR Art
  11            (AL099735 - AL099745)
  12
       1081     1/0/1900 Peter Rabbit -
  13
                SAC Status (AL001079 -
  14            AL001083)
  15 1082       12/10/2012 Email from
                Jason Lust to Zareh
  16            Nalbandian Re Putting You
  17            Both In Touch (AL045718 -
                AL045722)
  18 1083       12/20/2012 Email from
  19            Zareh Nalbandian to Jason
                Lust Re Terms and
  20            Structure (JL000001 -
  21            JL000002)
       1084     1/27/2013 Email from
  22            Jason Lust to Jason Lust cc
  23            Zareh Nalbandian Re ALE
                PROLOGUE (JL000690 -
  24            JL000693)
  25 1085       2/27/2013 E-mail thread,
                most current E-mail dated
  26            February 27, 2013, from
  27            Rob Cornish to Jason Lust
                (JL000021 - JL000022)
  28

                                            37
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 40 of 48 Page ID
                                 #:7622


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       1086    2/28/2013 Letter to Jason
  3            Lust from Animal Logic Re
  4            Signed Terms and Structure
               (JL000024 - JL000029)
  5
  6
       1087     4/5/2013 Email from Baker
  7             to Cornish re onboarding
  8             (AL011399)

  9
       1088     7/11/2013 E-mail thread,
  10            most current E-mail dated
  11            July 11, 2013 from Rob
                Cornish to Jason Lust and
  12            Zareh Nalbandian
  13            (AL009740 - AL009741)
       1089     10/28/2013 Email from
  14            Tunnell to Okin re nemesis
  15            (AL040339)
  16
  17
  18
       1090     10/28/2013 Email from
  19            Buchler to Zareh -- Peter
                Rabbit producer pitch
  20
                meetings (AL079115)
  21 1091       11/9/2013 Email from Lust
                to Zareh re Gluck/Peter
  22
                RAbbit (AL046418)
  23
  24 1092       11/14/2013 Email from
  25            Minghella to Lust re PR
                (LustSub - 2286)
  26
       1093     12/18/2013 Email from ZN
  27            to RC Re Draft Loan
  28            Agreement (AL000145).

                                           38
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 41 of 48 Page ID
                                 #:7623


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
       1094    1/21/2014 Producer's
  3            Agreement - Loanout
  4            (Development and
               Producing Services) Re
  5            Peter Rabbit (WG000073 -
  6            WG000139)
       1095    2/13/2014 Email from
  7            Emanuel to Greenwald
  8            (LL-AL0001260)
  9
  10
       1096     2/14/2014 Email from
  11            Greenwald to Emanuel --
  12            summary of terms for Peter
                Rabbit (AL046407)
  13 1097       3/11/2014 Email from
  14            Emanual to Brenell re PR
                (LL-AL0001895)
  15
  16
       1099     3/13/2014 E-mail thread,
  17            most current E-mail dated
                March 13, 2014 from Rob
  18
                Cornish to Zareh
  19            Nalbandian (AL010133 -
                AL010134)
  20
       1100     3/15/2014 E-mail thread,
  21            most current E-mail dated
                March 15, 2014, from Craig
  22
                Emanuel to Zareh
  23            Nalbandian and Rob
                Cornish (AL012385 -
  24
                AL012386)
  25
  26
  27
  28

                                           39
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 42 of 48 Page ID
                                 #:7624


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       1101    3/22/2014 Email from
  3            Emanuel to Bruenell re PR
  4            (LustSub - 1527)

  5
  6
  7    1102     3/24/2014 Email from
  8             Craig Emanuel to Deborah
                Bruenell Re Peter Rabbit -
  9             Animal Logic (LustSub-
  10            0397)
       1104     4/4/2014 Email from Lust
  11            to Cornish re COE
  12            (AL010063 - AL010065)
  13
       1105     4/4/2014 Email from
  14
                Cornish to Lust re COE
  15            (AL010068 - AL010069)
  16 1106       4/4/2014 Email from
  17            Brenell to Emanuel re Peter
                Rabbit (LustSub - 0812)
  18
       1108     4/9/2014 Email from Lieber
  19            to Lust -- re free dinner
  20            (AL041842)

  21 1110       4/11/2014 Email from Rob
                Cornish to Zareh
  22            Nalbandian Re Peter Rabit
  23            and Our Agreement
                (AL000099 - AL000100)
  24 1111       4/11/2014 E-mail thread,
  25            most current E-mail dated
                April 11, 2014 from Rob
  26            Cornish to Zareh
  27            Nalbandian (AL011545 -
                AL011548)
  28

                                            40
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 43 of 48 Page ID
                                 #:7625


  1    No. of Description                  Stip. to Stip. to Date     Date
  2    Exhibit                             Authen. Admiss. Identified Admitted
       1112    5/12/2014 Email from Lust
  3            to Lust -- Nemesis Producer
  4            Agreement (AL026692 -
               AL026693)
  5
  6
       1113     5/27/2014 Email from
  7             Jason Lust to Jon Levin Re
  8             Fortunately The Milk
                (AL026251)
  9
       1114     6/25/2014 Email from WB
  10            to Lust (AL040001).
  11
  12
       1115     7/14/2014 email from Lust
  13
                to Zareh re COE for
  14            Nemesis (LL-AL0000681).
  15 1116       7/15/2014 Email from Lust
                to Schartz -- COE
  16            (AL025232 - AL025233)
  17 1117       8/19/2014 Email from
  18            Jason Lust to Zareh
                Nalbandian Re Your Note
  19            Regarding Our Discussions
  20            (AL000135)
       1118     9/12/2014 email from
  21            Cornish to Garlitz re COE
  22            for Nemesis and Claus (LL-
                AL0002516)
  23
       1119     9/18/2014 Email from Lust
  24            to Cornish Re: "Claus" and
  25            "Nemesis" COE - Jason
                Lust (AL024069 -
  26
                AL024072)
  27
  28

                                           41
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 44 of 48 Page ID
                                 #:7626


  1    No. of Description                    Stip. to Stip. to Date     Date
  2    Exhibit                               Authen. Admiss. Identified Admitted
       1120    11/2/2014 Email from
  3            Zareh to Lust (AL028497 -
  4            AL028498)

  5
       1121     11/3/2014 Email from
  6
                Zareh Nalbandian to Rob
  7             Cornish Re Jason Lust
                (AL011477)
  8
       1122     11/5/2014 Email from Lust
  9             to Zareh re Phil Rosen
                update (AL045547)
  10
       1123     11/8/2014 Email from Lust
  11
                to Lust (AL022289)
  12
  13 1125       11/12/2014 Email from JL
  14            to ZN Re E-ONE Benedict
                Carver
  15 1127       11/13/2014 Email from
  16            Lust to Carve re Pepper
                (AL021745 - AL021747)
  17
       1128     11/14/2014 Email from
  18            Lust to Zareh (AL021734 -
  19            AL021735)

  20 1130       12/13/2014 Email from ZN
                to JL Re Last Unicorn
  21            (AL000142 - AL000144)
  22 1131       12/19/2014 Email from
  23            Zareh to Lust (AL045550 -
                AL045551)
  24
       1132     1/27/2015 Email from
  25            Cornish to Lust re January
  26            invoice (AL011344 -
                AL011345)
  27
  28

                                            42
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 45 of 48 Page ID
                                 #:7627


  1    No. of Description                 Stip. to Stip. to Date     Date
  2    Exhibit                            Authen. Admiss. Identified Admitted
       1133    2/11/2015 Letter from Loeb
  3            to Freedman Re JL
  4            Contractual Obligations
               (AL000175 - AL000179)
  5
       1134     3/11/2015 E-mail thread,
  6
                most current E-mail dated
  7             March 11, 2015 from Rob
                Cornish to Zareh
  8
                Nalbandian (AL011242 -
  9             AL011243)
       1135     4/6/2015 Jason emails
  10
                Minghella about departure
  11            from AL (LustSub - 2343)
  12
  13
       1136     10/14/2015 Email from
  14            Catherine to Sangstron re
  15            PR Submission
                (AL099770)
  16
       1137     10/14/2015 PR
  17            Development Narrative for
                application (AL099771 -
  18
                AL099774)
  19 1138       10/14/2015 Peter Rabbit --
                Producer Offset Parameters
  20
                for Significant Australian
  21            Content (AL099807)
  22 1139       11/13/2015 FTM Producer
                Agreement (FOX000038 -
  23            FOX000057)
  24
  25 1140       11/19/2015 Letter from
                Columbia Pictures to Craig
  26            Emanuel Re Peter Rabbit -
  27            Animal Logic Studios
                (Producer Agreement and
  28            Side Letter) (LustSub-0216-
                                           43
                                   JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 46 of 48 Page ID
                                 #:7628


  1    No. of Description                      Stip. to Stip. to Date     Date
  2    Exhibit                                 Authen. Admiss. Identified Admitted
               LustSub-0218)
  3
  4
  5    1141     11/19/2015 Email from
                Deborah Bruenell to Craig
  6             Emanuel Re Peter Rabbit -
  7             Animal Logic (Producers)
                with Attachments (LustSub-
  8             0218-LustSub-0264)
  9
  10
       1142     11/27/2015 Letter from AU
  11            Gov' to Zareh re provisional
                acceptance of PR (Lust Sub
  12
                - 2351 - Lust Sub - 2354)
  13
  14
  15 1143       12/16/2015 Email from
  16            Alex Sangston to Catherine
                McDonnell Re Trim Peter
  17            Rabbit (AL092572 -
  18            AL092575)
       1144     12/23/2015 Email from
  19            Deborah Bruenell to Kevin
  20            Garlitz Re Peter Rabbit -
                Animal Logic (Producers)
  21            (LustSub-0924-LustSub-
  22            0964)
       1146     1/12/2016 E-mail thread,
  23            most current E-mail dated
  24            January 12, 6 2016 from
                Deborah Bruenell to Kevin
  25            Garitz and others (LustStub
  26            1092 - LustStub 1112)

  27
  28

                                            44
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 47 of 48 Page ID
                                 #:7629


  1    No. of Description                     Stip. to Stip. to Date     Date
  2    Exhibit                                Authen. Admiss. Identified Admitted
       1147    1/13/2016 Email from
  3            Swatt to Schenkman FTM
  4            (FOX000002)

  5
  6
  7    1149     3/17/2016 Email from
  8             Zareh Nalbandian to
                "FORTUNATELY, THE
  9             MILK" | Animal Logic |
  10            Producer (AL001343-
                AL001344 and AL001347)
  11 1150       3/30/2016 Email from
  12            Emanuel to Swatt re FTM
                (FOX000021)
  13
  14
  15
  16 1151       4/1/2016 Email from Swatt
                to Emanuel re FTM
  17            (FOX000027)
  18
       1153     7/6/2016 Executed Copy of
  19            PR Producer Agreement
                (LustSub - 0053 - LustSub -
  20
                0123)
  21 1154       10/26/2016 Email from
                McDonnell to Nalbandian
  22
                Re Peter Rabbit Update
  23            (AL046276 - AL046280)
  24 1155       6/15/2017 Animal Logic
  25            Organization Chart
                (AL000566)
  26
  27
  28

                                            45
                                    JOINT EXHIBIT LIST
Case 2:17-cv-00308-JAK-AFM Document 207 Filed 11/30/20 Page 48 of 48 Page ID
                                 #:7630


  1    No. of Description                   Stip. to Stip. to Date     Date
  2    Exhibit                              Authen. Admiss. Identified Admitted
       1156    5/5/2017 email from
  3            McDonnell to Lust re
  4            Monkeys COE (AL01306)

  5    1157     1/29/2015 Email from
                Brenner to Freedman and
  6             Rose re Jason Lust
  7             (AL045486-45500)
       1158     7/14/2014 Email from
  8             Cornish to Garlitz re
  9             "Nemesis" / Certificates
  10
       1159     9/12/2014 email from
  11
                Garlitz to Cornis Re
  12            "Claus" and Nemesis COE -
                Jason Lust (LL-AL002497-
  13
                2504
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           46
                                   JOINT EXHIBIT LIST
